DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 1-9, 11-14 in the submission filed 7/12/2022 are acknowledged and accepted.
     The addition of Claims 16-19 in the submission filed 7/12/2022 is acknowledged and accepted.
     The cancellation of Claims 10, 15 in the submission filed 7/12/2022 is acknowledged and accepted.

Response to Arguments
     The Applicant’s arguments, see in particular Pages 7-8 of the submission, filed 7/12/2022, with respect to the rejections in Section 11 of the Office Action dated 4/12/2022, have been fully considered and are persuasive.  The rejections in Section 11 of the Office Action dated 4/12/2022 have been withdrawn. 

Allowable Subject Matter
     Claims 1-9, 11-14, 16-19 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a tire as generally set forth in Claim 1, the tire including, in combination with the features recited in Claim 1, using a structural color developing member which comprises a base material including a surface, a portion of which is provided with a fine ridged/grooved structure formed at a constant arrangement pitch, the base material developing a structural color by the fine ridged/grooved structure; and a color developing layer or a polarized reflection layer layered on a surface of the fine ridged/grooved structure; wherein a region of the structural color developing member in which the fine ridged/grooved structure and the color developing layer or the fine ridged/grooved structure and the polarized reflection layer are provided is visually recognizable in a single hue.  Claims 2-9, 11-14 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 16 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a structural color developing member as generally set forth in Claim 16, the member including, in combination with the features recited in Claim 16, a polarized reflection layer layered on a surface of the fine ridged/grooved structure; wherein a region of the structural color developing member in which the fine ridged/grooved structure and the color developing layer or the fine ridged/grooved structure and the polarized reflection layer are provided is visually recognizable in a single hue.
     Claim 17 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a structural color developing member as generally set forth in Claim 17, the member including, in combination with the features recited in Claim 17, the base material being made of a soft polymeric material.
     Claim 18 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a structural color developing member as generally set forth in Claim 18, the member including, in combination with the features recited in Claim 18, the base material is formed including a black material, and regions other than the fine ridged/grooved structure of the base material are visually recognized in black.
     Claim 19 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a structural color developing member as generally set forth in Claim 19, the member including, in combination with the features recited in Claim 19, the color developing layer having a thickness of from 0.8 µm to 80 µm.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
7/22/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872